DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-2, 6, and 8-9 are pending and under examination.
Claims 3-5, and 7 have been canceled.

Response to Amendment
Applicants amendments to the claims received on 03/31/2021 have overcome most of the 112(b) rejections previously set forth in the Non-Final Office Action mailed on 02/02/2021. 
Based on the amended claims and remarks received on 03/31/2021, the previous prior art rejection based on Shibuya has modified to address the claim amendments (see below).

Drawings
No objections to the drawings are made. 

Specification
No objections to the specification are made. 

Claim Objections
No objections to the claims are made. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 lines 8-9 recite “a first rack removal part including a first belt conveyor” and “a second rack removal part including a second belt conveyor”.  However, claims 1 and 11-17 recite “wherein each of the first dispensing line and the second dispensing line is configured to load and unload a respective sample rack mounted with one or more sample containers housing a sample for analysis from the rack rotor and to convey respective sample racks back and forth by a conveyor belt to a first dispensing position disposed on the first dispensing line and a second dispensing position disposed on the second dispensing line”.  It is unclear if the first and second rack removal parts including a first and second belt conveyor are also the belts from each of the first and second dispensing lines.  Furthermore, if the belts are intended to be the same structural feature, recitation of “a first belt convey” and “a second belt conveyor” lacks antecedent basis because Applicant(s) previously recite “each of the first dispensing line and second dispensing line … convey respective sample racks back and forth by a conveyor belt”.  Therefore it being unclear if there are two belts or just a single belt required.
Claims 6, 8-9 are rejected by virtue of their dependency from claim 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya et al. (US Patent No. 7,842,237; Date of Patent: Nov. 30, 2010; already of record – hereinafter “Shibuya”), in view of Mimura et al. (US Patent No. 6,080,364; Date of Patent: Jun. 27, 2000; already of record – hereinafter “Mimura”), and further in view of Suzuki et al. (US 2004/0186360; Pub. Date: Sep. 23, 2004; already of record – hereinafter “Suzuki”).

Regarding claim 1, Shibuya teaches an automated analyzer (Shibuya; fig. 8, col. 1 lines 53-57) comprising: 
a measurement unit configured to measure a mixture of a sample and a reagent (Shibuya; fig. 4, #52, col. 4 lines 64-67, col. 5 lines 1-3);
a circular and rotatable rack rotor having an axis of rotation and having a plurality of slots on which a respective sample rack, of a plurality of sample racks, is capable of being mounted (Shibuya; figs. 3 & 8, #5, col. 4 lines 22-40); 
a first dispensing line and a second dispensing line, the first dispensing line extending away from the rack rotor in a first direction, the second dispensing line extending away from the rack rotor in a second direction that is opposite the first direction (Shibuya teaches an analysis side connection line 22 which is used exclusively for a single analysis unit, and receives only one rack, wherein the analysis side connection line 22 comprises a sampling position A1 at a tip end of the connection line 22; fig. 1 & 3, col. 3 lines 58-67.  Shibuya further teaches the embodiment of fig. 7 comprises two analysis units; fig. 7, 2a, 2b, col. 9 lines 64-66 wherein the embodiment of fig. 7 comprises the analysis side connection line 22 having sampling position A1 for the first analysis unit 2a; fig. 7, A1, as well as a second analysis side connection line 22b comprising a second sampling position A2 for the second analysis unit 2b; col. 10 lines 24-43.  Still further, Shibuya teaches the embodiment shown in fig. 8 differs from that of fig. 7 only in the arrangement and orientation of the analysis unit 2b but the same as that shown in fig. 7 with respect to the transferring action of racks. The embodiment of figure 8 having analysis unit 2b disposed in rotation symmetry relative to the analysis unit 2a so the exclusive analysis-side connection line can be made extremely short; col. 10 lines 49-57.  Therefore, the embodiment of fig. 8 has a first analysis side connection line 22 comprising a sampling position A1 and a second analysis side dispensing line 22b comprising a sampling position A2.  Where the first and second connections lines are in rotation symmetry (i.e. in opposite directions)).

    PNG
    media_image1.png
    562
    929
    media_image1.png
    Greyscale

wherein each of the first dispensing line and the second dispensing line is configured to load and unload a respective sample rack mounted with one or more sample containers housing a sample for analysis from the rack rotor and to convey respective sample racks back and forth by a conveyor belt to a first dispensing position disposed on the first dispensing line and a second dispensing position disposed on the second dispensing line (Shibuya teaches an analysis side connection line 22 from the rack rotor 5 to having a sampling position A1 of the analysis unit 2, where the rack reciprocates (i.e. moves back and forth) between the rack rotor 5 and the sampling position A1; figs. 1 & 3, col. 3 lines 58-67, the rack rotor being configured to hold a respective sample rack mounted with one or more sample containers housing a sample for analysis; col. 3 lines 6-8, col. 4 lines 34-35. Shibuya additionally teaches the dispensing line 22 comprises a rack moving pawl 23 mounted on a belt 25 driven by a motor 24 which allows the rack to be transferred from the rack rotor to the specimen sampling position A1; col. 4 lines 43-48.  The embodiment of fig. 7 includes a second connection line 22b with a similar rack moving pawl as connection line 22 that transfers the rack to a second sampling position A2; col. 10 lines 24-29, and the embodiment shown in fig. 8 differs from that shown in fig. 7 only in the arrangement and orientation of the analysis unit 2b but is the same as that shown in fig. 7 with respect to the transferring action of racks; col. 10 lines 49-57.  Lastly, Shibuya specifically teaches each analysis unit comprises a reciprocating (i.e. moves back and forth) transfer device for exclusive use between them and the common rack standby disk; col. 11, lines 1-3.  Therefore, the embodiment of fig. 8 has a first dispensing line 22 with a sampling position A1 and a second dispensing line 22b with a sampling position A2 in opposite directions that are configured to load and unload a sample rack from the rack rotor and to convey respective sample racks back and forth by a conveyor belt to the first dispensing position on the first dispensing line and a second dispensing position on the second dispensing line); 
a first dispensing mechanism disposed at the first dispensing position configured to dispense a respective sample from a respective sample container at the first dispensing position (Shibuya; figs. 1 & 8, #26, col. 4 lines 50-64) and a second dispensing mechanism disposed at the second dispensing position configured to dispense a respective sample from a respective sample container at the second dispensing position (Shibuya; figs. 7 & 8, #26b, col. 10 lines 31-36, col. 10 lines 49-57); and 
a conveying line (Shibuya; fig. 3, #6, col. 3 lines 1-3) including a conveyor belt (Shibuya; fig. 3, #16, col. 4 lines 28-30) provided separately from the first dispensing line and the second dispensing line, extending in a third direction, which is different than the first direction and the second direction, and configured to convey a respective sample rack from a rack rotor end to another end by the conveyor belt (fig. 8, feed line #6 in delivery line #1, col. 10 lines 5-10, col. 10 lines 49-57).
Shibuya does not teach wherein a virtual projection of the first dispensing line intersects with the axis of rotation of the rack rotor, wherein a virtual projection of the second dispensing line intersects with the axis of rotation of the rack rotor, wherein a virtual projection of the conveying line intersects with the axis of rotation of the rack rotor and the conveying line is perpendicular to the first dispensing line and the second dispensing line.  
However, Mimura teaches the analogous art of an automatic analyzer (Mimura; fig. 1; col. 4 lines 4-9) comprising a circular and rotatable rack having an axis of rotation and having a plurality of slots on which a respective sample rack, of a plurality of sample racks, is capable of being mounted (Mimura; fig. 1, #70, #74, #76, col. 4 lines 49-67, col. 5 lines 1-2) a dispensing line extending away from the rack rotor (Mimura; fig. 1, #20, col. 4 lines 18-34) and a conveying line separate from the dispensing line extending in a different direction (Mimura; fig. 1, #75, col. 4 lines 49-62) wherein a virtual projection of the dispensing line intersects with the axis of rotation of the rack rotor and a virtual projection of the conveying line intersects with the axis of rotation of the rack rotor, and the conveying line is perpendicular to the dispensing line (Mimura; fig. 1).

    PNG
    media_image2.png
    443
    924
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the positioning of the first and second dispensing line, and the conveying line of Shibuya with the positioning of the dispensing line and conveying line such that a virtual projection that intersects with the axis of rotation of the rack rotor, wherein the conveying line is perpendicular to the dispensing line, as taught by Mimura, because Mimura teaches the dispensing line having a projection that intersects with the axis of rotation of the rack rotor can be configured to accommodate a plurality of analysis units to be arranged along the dispensing line in which a sample rack can selectively stop at each of the analytical units (Mimura; fig. 1, #3A-3G, col. 5 lines 3-8) and the conveying line being perpendicular to the dispensing line and having a virtual projection that intersects with the axis of rotation of the rack rotor is a well-known and conventional configuration for inputting sample racks into the rack rotor by an operator (Mimura; col. 4 lines 49-62).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Shibuya and Mimura both teach an automatic analyzer (Mimura; fig. 1; col. 4 lines 4-9) comprising a circular and rotatable rack having an axis of rotation and having a plurality of slots on which a respective sample rack, of a plurality of sample racks, is capable of being mounted (Mimura; fig. 1, #70, #74, #76, col. 4 lines 49-67, col. 5 lines 1-2) a dispensing line extending away from the rack rotor (Mimura; fig. 1, #20, col. 4 lines 18-34) and a conveying line separate from the dispensing line extending in a different direction (Mimura; fig. 1, #75, col. 4 lines 49-62).
Modified Shibuya does not teach the conveying line in the third direction conveys a respective sample rack back and forth.
However, Suzuki teaches the analogous art of an automatic analyzer (Suzuki; fig. 1, [0023]) comprising a circular and rotatable rack rotor having an axis of rotation and having a plurality of slots on which a respective sample rack, of a plurality of sample racks, is capable of being mounted (Suzuki; fig. 1 #7, [0026]), a dispensing line extending away from the rack rotor in a first direction wherein a projection of the dispensing line intersects with the axis of rotation of the rack rotor (Suzuki; fig. 1, #9, [0026]), and a conveying line separate from the dispensing line extending in another direction configured to convey a respective sample rack from a rack rotor end to another end (Suzuki; fig. 1, #6, [0026]) where the conveying line is further configured to convey the respective sample rack back and forth (Suzuki; [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rack recovery line 7 and the rack feed line 6 of modified Shibuya with the single conveyance line that conveys a respective sample rack back and forth, as taught by Suzuki, because Suzuki teaches the single conveyance line that conveys a sample rack back and forth additionally allows for an urgent sample to be loaded further upstream of the conveyor line and is conveyed to and analyzed in an analysis unit with priority over a general sample rack (Suzuki; [0025]). One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Shibuya and Suzuki both teach an automatic analyzer (Suzuki; fig. 1, [0023]) comprising a circular and rotatable rack rotor having an axis of rotation and having a plurality of slots on which a respective sample rack, of a plurality of sample racks, is capable of being mounted (Suzuki; fig. 1 #7, [0026]), a dispensing line extending away from the rack rotor in a first direction wherein a projection of the dispensing line intersects with the axis of rotation of the rack rotor (Suzuki; fig. 1, #9, [0026]), and a conveying line separate from the dispensing line extending in another direction configured to convey a respective sample rack from a rack rotor end to another end (Suzuki; fig. 1, #6, [0026]).

Regarding claim 2, modified Shibuya teaches the automated analyzer according to claim 1 above, further comprising: 
an analysis unit configured to analyze and measure components contained in the samples (Shibuya; fig. 8, #2a, col. 2 lines 37-40, col. 9 lines 64-67); 
a sample identification device configured to read analysis request information related to respective samples in respective sample containers mounted on respective sample racks conveyed through the conveying line (Shibuya; fig. 8, #17, col. 10 lines 4-10); 
a first rack removal part including a first belt conveyor (Shibuya; fig. 3, #23, #24, #25, col. 4 lines 41-48); 
a second rack removal part including a second belt conveyor (Shibuya; col. 10, lines 24-29);  
a control unit (Shibuya; fig. 1, #19, col. 3 lines 33-37) configured to:
upon determining a first sample rack, of the plurality of sample racks, is present on the first dispensing line and upon determining an urgent sample rack containing an urgent sample is present on the conveying line, control the first dispensing line and the first rack removal part to remove the first sample rack from the first dispensing line and then control the rack rotor to load the urgent sample rack from the conveying line to one end of the first dispensing line (Shibuya; col. 7 lines 65-67, col. 8 lines 1-26).  
  
Regarding claim 6, modified Shibuya teaches the automated analyzer according to claim 2 above, further comprising: Serial No. 16/476,884Amendment filed December 4, 2020Responsive to Office Action mailed September 29, 2020
a sample rack supply unit provided adjacent to the conveying line and configured to supply the sample rack (Shibuya; fig. 8, #3, col. 10 lines 4-10); 
a sample rack storage unit provided adjacent to the conveying line and closer to the one end of the conveying line than the sample rack supply unit and configured to store the sample rack (Shibuya; fig. 8, #4, col. 10 lines 39-43); and 
wherein the control unit is configured to: 
cause another urgent sample rack to wait, store the urgent sample rack of the first dispensing line in the sample rack storage unit via the rack rotor and the conveying line, and then cause the rack rotor to mount the other urgent sample rack on an empty slot of the rack rotor when the urgent sample rack is present in the first dispensing line, when there is only one empty slot in the rack rotor, and the sample identification device reads analysis request information of the other urgent sample rack (Shibuya teaches the control unit 19 controls the transfer of racks so that the number N of the sum of racks does not exceed the number of those racks which can be held on the rack standby disk 5; col. 7 lines 41-54, and that the control unit ensures at least one empty rack position so that an emergency rack or racks can be received by the rack standby disk at any time; col. 7 lines 60-64).  Shibuya also teaches that an emergency rack is set to force it way at a forefront of a row of racks on the rack supply section 3 so that the emergency rack is transferred to the rack standby disk immediately after specimen ID or rack ID is read by the bar-code reader 17 (col. 7 lines 65-67, col. 8 lines 1-4), and once the emergency rack completes analysis operation, the emergency sample rack is disposed in the rack recovery section through the rack standby disk 5 where the next sample is resumed (col. 8 lines 27-42).  Therefore, in the case where the control unit ensures only one empty rack position, the control portion would control the second urgent sample to wait until the first urgent sample is analyzed by the analysis unit, transfer the sample rack to the recovery section 4 after the analysis operation is complete, and then transfer the next urgent sample into the standby rack 5 for analysis operation since the next urgent sample would have priority over the general sample).
Modified Shibuya does not teach an urgent sample rack loading unit provided adjacent to the conveying line and configured to load the urgent sample rack; the sample rack supply unit provided closer to one end of the conveying line than the urgent sample rack loading unit, an urgent sample rack wait portion of the conveying line, which is closer to the other end of the conveying line than the sample rack storage unit, or urgent sample rack to wait in the urgent sample rack wait portion.
However, Suzuki teaches the analogous art of an automatic analyzer (Suzuki; fig. 1, [0023]) comprising a conveying line (Suzuki; fig. 1, #6, [0026]), a sample rack supply unit provided adjacent to the conveying line (Suzuki; fig. 1, #3, [0025]) and a sample rack storage unit provided adjacent to the conveying line and closer to one end of the conveying line than the sample rack supply unit and configured to store the sample rack (Suzuki; fig. 1, #4, [0026]) and an urgent sample rack loading unit provided adjacent to the conveying line and configured to load the urgent sample rack (Suzuki; fig. 1, #5, [0025]), wherein the sample rack supply unit is provided closer to one end of the conveying line than the urgent sample rack loading unit (Suzuki; fig. 1, #3 is further right than #5), and an urgent sample rack wait portion of the conveying line, which is closer to the other end of the conveying line than the sample rack storage unit (Suzuki; fig. 1, #5 – Note: the Examiner is interpreting the left half of conveying line 5 as the urgent sample rack wait portion of the conveying line).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the automated analyzer of modified Shibuya to further include the urgent sample rack loading unit and the urgent sample rack wait portion, as taught by Suzuki, because Suzuki teaches the urgent sample rack loading unit allows an operator to load a sample rack holding urgent samples into the automatic analyzer so that they can be conveyed and analyzed in the analysis unit with priority over the sample rack conveyed from the general sample loading unit (Suzuki; [0025]).  The modification resulting in the control portion to be configured to cause another urgent sample rack to wait in the urgent sample rack wait portion. One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Shibuya and Suzuki both teach an automatic analyzer (Suzuki; fig. 1, [0023]) comprising a conveying line (Suzuki; fig. 1, #6, [0026]), a sample rack supply unit provided adjacent to the conveying line (Suzuki; fig. 1, #3, [0025]) and a sample rack storage unit provided adjacent to the conveying line and closer to one end of the conveying line than the sample rack supply unit and configured to store the sample rack (Suzuki; fig. 1, #4, [0026]).

Regarding claim 8, modified Shibuya teaches the automated analyzer according to claim 2 above, wherein Responsive to Office Action mailed September 29, 2020the control unit is configured to: 
upon determining a respective sample rack is to be reexamined, the respective sample rack determined to be reexamined is conveyed to the analysis unit before any other sample rack (Shibuya; col. 6 lines 45-59).  

Regarding claim 9, modified Shibuya teaches the automated analyzer according to claim 2 above, wherein the control unit is configured to: 
cause one of the first dispensing line and the second dispensing line to convey a respective sample rack to the analysis unit capable of measuring a measurement item having a predetermined high priority among measurement items included in the analysis request information read by the sample identification device (Shibuya; col. 7 lines 65-67, col. 8 lines 1-42).

Response to Arguments
Applicants arguments filed on 03/31/2021 have been considered but were not found persuasive by the Examiner.
 
Applicant(s) argue on pages 8-14 of their remarks that the combination of Shibuya and Mimura do not render claim 1 obvious.

Applicant(s) specifically argue on pages 8-9 that Shibuya discloses a configuration in fig. 7 in which two analysis units 2a and 2b are shown with an analysis-side connection line 22b and a specimen sampling position A2, and that the Office relies on fig. 8 of Shibuya for showing a first dispensing line, a second dispensing line and the conveying line in rejecting claim 1 however, fig. 8 does not show analysis-side connection line 22 or analysis-side connection line 22b.  Applicant(s) allege that in making the rejection, the Office creates their own depiction of what the structure of fig. 8 could look like and that Applicant(s) disagree that a depiction created by the Office could or should be a basis for rejecting one or more limitations of a claim, especially when there is almost no guidance in the reference itself as to where the analysis-side connection line 22, 22b may be in fig. 8 or how they are configured.
The Examiner respectfully disagrees with Applicant(s) arguments.  Although fig. 8 may not distinctly point out the analysis side connection line 22 or the analysis side connection line 22b, the drawings do show a rack extending away from the rack rotor 5 towards each of the analysis units 2a and 2b, and a semi-circle arc which would indicate the rotational movement of a dispensing mechanism from the sample rack to the reaction disk.  Therefore, the drawings providing support as to the location and position of the analysis side connection lines 22 and 22b.  

    PNG
    media_image1.png
    562
    929
    media_image1.png
    Greyscale

Also, support for the analysis side connection line 22 and the analysis side connection line 22b with respect to the embodiment shown in fig. 8 are explicitly provided in the written description of Shibuya and therefore, the Office does not “create their own depiction of what the structure of fig. 8 could look like”, as Applicant(s) allege.  In the written description Shibuya specifically teaches an analysis side connection line 22 which is used exclusively for a single analysis unit, and receives only one rack, wherein the analysis side connection line 22 comprises a sampling position A1 at a tip end of the analysis side connection line 22; fig. 1 & 3, col. 3 lines 58-67.  Shibuya further teaches the embodiment of fig. 7 comprises two analysis units; fig. 7, 2a, 2b, col. 9 lines 64-66 wherein the embodiment of fig. 7 comprises the analysis side connection line 22 having sampling position A1 for the first analysis unit 2a; fig. 7, A1, as well as a second analysis side connection line 22b comprising a second sampling position A2 for the second analysis unit 2b; col. 10 lines 24-43.  Still further, Shibuya teaches the embodiment shown in fig. 8 differs from that of fig. 7 only in the arrangement and orientation of the analysis unit 2b but the same as that shown in fig. 7 with respect to the transferring action of racks. The embodiment of figure 8 having analysis unit 2b disposed in rotation symmetry relative to the analysis unit 2a so the exclusive analysis-side connection line can be made extremely short; col. 10 lines 49-57.  Shibuya reinforces the exclusive analysis side connection lines again in col. 10 line 67 and col. 11 lines 1-2 “Also, since the respective analysis units comprise a reciprocating transfer device for exclusive use between them and the common rack stanby disk”. Therefore, the embodiment of fig. 8 has a first analysis side connection line 22 comprising a sampling position A1 and a second analysis side dispensing line 22b comprising a sampling position A2.  Where the first and second connections lines are in rotation symmetry (i.e. in opposite directions).

Applicant(s) argue on pages 10-11 of their remarks that Shibuya does not disclose “wherein a virtual projection of the conveying line intersects with the axis of rotation of the rack rotor and the conveying line is perpendicular to the first dispensing line and the second dispensing line” as set forth in amended claim 1 since the rack feed line 6 is not perpendicular to either the analysis side connection line 22 or the analysis side connection line 22b.  
The Examiner agrees with Applicant(s) arguments and notes that the arguments are made towards the amended language which do not apply to the current grounds of rejection.  However, the Examiner has modified the rejection of Shibuya to further include the teachings of Mimura, which does teach the amended claim language (see prior art rejection above).

Applicant(s) argue further on pages 11-12 regarding the modification of Shibuya with the teachings Mimura, that Mimura discloses a rack inlet 75 for an operator to input sample rack 77 (which is compared to the conveying line of claim 1), a main transfer line 20 (which is compared to one of the first dispensing line and the second dispensing line of claim 1), however, the main transfer line 20 is not comparable to either the first dispensing line or the second dispensing line for the following reasons:  
Applicant(s) first argue that the first dispensing line and the second dispensing line convey respective sample racks back and forth by a conveyor belt to a first dispensing position disposed on the first dispensing line and a second dispensing position disposed on the second dispensing line, and that Applicant(s) also claim that a first dispensing mechanism is disposed at the first dispensing position and a second dispensing mechanism is disposed at the second dispensing position, whereas Mimura comparable dispensing mechanism are not disposed on the main transfer line 20.  Rather, “reagent feeders 26, 27, 28, and 29 of each analyzer are of a pipettor system and reagent feeders 32, 33, and 34 are of a dispenser system” which are within respective analytical units along the main transfer line 20 but are not on the main transfer line such that they may dispense samples (reagents) from sample containers on the main transfer line 20 (col. 4, lines 32-34).  Therefore, the racks/sample containers must come off the main transfer line 20 and into the respective analytical units for the reagent to be dispensed at the respective reagent feeds.
Regarding Applicant(s) first arguments towards the modification of Shibuya with Mimura, the Examiner respectfully disagrees.  Applicant(s) claim that the first dispensing line and the second dispensing line convey respective sample racks back and forth by a conveyor belt to a first dispensing position on the first dispensing line and a second dispensing position disposed on the second dispensing line, as well as Applicant(s) claims that a first dispensing mechanism is disposed at the first dispensing position and a second dispensing mechanism is disposed at the second dispensing position, are both limitations of claim 1 that are taught by the primary reference, Shibuya.  The Examiner relies on Mimura in the Non-Final Office Action as teaching  the dispensing line and conveying line have a projection that intersects with the axis of rotation of the rack rotor, not how the racks are conveyed back and forth or where the dispensing mechanism disposed since these limitations have previously been addressed by Shibuya. Therefore, the fact that the racks/sample containers of Mimura must come off the main transfer line 20 and into respective analytical units does not render Shibuya and Mimura as “not compatible”, as Applicant(s) allege, because the modification is merely directed towards how the conveying line and dispensing lines of Shibuya are positioned relative to the rack rotor.  Furthermore, Applicant(s) correlation between the reagent feeders 26, 27, 28, 29, 32, 33, and 34 of Mimura with respect to dispensing mechanisms disposed at the first and second dispensing positions in the instant claims is a mischaracterization of the prior art because the instant claims are directed towards dispensing mechanism that dispense from a sample the rack and the pipettor system 26-29 and 32-34 of Mimura are reagent dispensing systems.  Therefore, Applicant(s) attempt to correlate two distinctly different systems, one for dispensing a sample and another for dispensing a reagent, and therefore having entirely different functions. 
Applicant(s) second argument towards the modification of Shibuya with Mimura states that the first dispensing line and the second dispensing line convey respective sample racks back and forth… However, in Mimura, main transfer line 20 transfers racks in one direction towards the analytical units and away from the rotor.  Applicant(s) continue by stating that the main transfer line 20 does not convey respective sample racks back and forth in the manner claimed, and that the return line 25 returns racks back to the rotor.  In addition, Applicant(s) cite fig. 1 of Mimura as showing the return line 25 does not have a virtual projection of the return line that intersects with an axis of the rotor, and neither the main transfer line 20 nor return line 25 compares to either of the first dispensing line or the second dispensing line of claim 1.  Applicant(s) further argue that rack inlet 75 is not perpendicular to the first dispensing line and the second dispensing line since no such comparable first dispensing line or the second dispensing line is disclosed in Mimura and the rack inlet 75 is not perpendicular to the first dispensing line and the second dispensing line since no such comparable first dispensing line and second dispensing line are disclosed in Mimura.
Regarding Applicant(s) second arguments towards the modification of Shibuya with Mimura, the Examiner respectfully disagrees.  With respect to the claim language that the first dispensing line and the second dispensing line convey respective sample racks back and forth is a limitation of claim 1 that is taught by the primary reference, Shibuya.  The Examiner relies on Mimura in the Non-Final Office Action as teaching  the dispensing line and conveying line have a projection that intersects with the axis of rotation of the rack rotor, not how the racks are conveyed back and forth since this limitation have previously been addressed by Shibuya. Therefore, the fact that the main transfer line of Mimura does not convey samples racks back and forth does not render Shibuya and Mimura as “not compatible”, as Applicant(s) allege, because the modification is merely directed towards how the conveying line and dispensing lines of Shibuya are positioned relative to the rack rotor.  Applicant(s) arguments that return line 25 does not have a virtual projection that intersects with an axis of the rotor is a mischaracterization of the prior art rejection made in the Non-Final Office Action mailed on 02/02/2021 because the Examiner does not cite or include the return line 25 in the modification of Shibuya with Mimura.  Rather, the Examiner cites the main transfer line 20 as teaching the limitation “a projection of the dispensing line intersects with the axis of rotation of the rack rotor”.  Furthermore, the modification of the dispensing line of Shibuya with the dispensing line having a projection that intersects with the axis of rotation of the rack rotor would not render the modification of Shibuya with Mimura as incompatible since Shibuya specifically teaches a single dispensing line that moves back and forth and one of ordinary skill in the art would understand that the modification of Shibuya with Mimura would render the return line 25 of Mimura as an unnecessary and redundant feature in view of Shibuya. Therefore, the main transfer line being an analogous, and comparable, with the dispensing lines of Shibuya.  Lastly, the modification of the dispensing lines and conveying line Shibuya with the positioning of the dispensing line and conveying line of Mimura would result in both dispensing lines of Shibuya being perpendicular to the conveying line since Mimura teaches the conveying line and dispensing line are perpendicular (Mimura; fig. 1).

Applicant(s) further argue on pages 13 that one of ordinary skill in the art would not look to Mimura to arrive at the presently claimed invention since Mimura uses a different configuration to transfer racks to multiple analytical units.  Specifically, Mimura uses a main linear transfer line 20 to send racks in one direction with analytical units lined up along the transfer line 20 one after another along the one direction, and in contrast, the presently claimed invention sets forth a first dispensing line and a second dispensing line which convey sample racks back and forth in opposite directions with respect to the rotor to arrive at different dispensing mechanism of different analytical units.  
The Examiner respectfully disagrees and notes that it is a matter of the Applicant(s) opinion that one of ordinary skill in the art would not look to Mimura to arrive at the presently claimed invention.  Mimura teaches the analogous art of an automatic analyzer (Mimura; fig. 1; col. 4 lines 4-9) comprising a circular and rotatable rack having an axis of rotation and having a plurality of slots on which a respective sample rack, of a plurality of sample racks, is capable of being mounted (Mimura; fig. 1, #70, #74, #76, col. 4 lines 49-67, col. 5 lines 1-2) a dispensing line extending away from the rack rotor (Mimura; fig. 1, #20, col. 4 lines 18-34) and a conveying line separate from the dispensing line extending in a different direction (Mimura; fig. 1, #75, col. 4 lines 49-62).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first and second dispensing line and the conveying line of Shibuya with the dispensing line and conveying line having a projection that intersects with the axis of rotation of the rack rotor, as taught by Mimura, because Mimura teaches the dispensing line having a projection that intersects with the axis of rotation of the rack rotor can be configured to accommodate a plurality of analysis units to be arranged along the dispensing line in which a sample rack can selectively stop at each of the analytical units (Mimura; fig. 1, #3A-3G, col. 5 lines 3-8) and the conveying line having a projection that intersects with the axis of rotation of the rack rotor is a well-known and conventional configuration for inputting sample racks into the rack rotor by an operator (Mimura; col. 4 lines 49-62).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Shibuya and Mimura both teach an automatic analyzer (Mimura; fig. 1; col. 4 lines 4-9) comprising a circular and rotatable rack having an axis of rotation and having a plurality of slots on which a respective sample rack, of a plurality of sample racks, is capable of being mounted (Mimura; fig. 1, #70, #74, #76, col. 4 lines 49-67, col. 5 lines 1-2) a dispensing line extending away from the rack rotor (Mimura; fig. 1, #20, col. 4 lines 18-34) and a conveying line separate from the dispensing line extending in a different direction (Mimura; fig. 1, #75, col. 4 lines 49-62).  Furthermore, one of ordinary skill in the art would understand that the modification of Shibuya with Mimura would render the return line 25 of Mimura as an unnecessary and redundant feature in view of Shibuya.  Therefore, one of ordinary skill in the art would look to Mimura to arrive at the presently claimed invention.

Applicant(s) argue on pages 13-14 with respect to the modification of Shibuya in view of Mimura and further in view of Suzuki that the main transfer line 20 of Mimura with the configuration of Fig. 8 of Suzuki would not arrive at the presently claimed invention.  Applicants state that even though Mimura discloses the main transfer line 20 it does not disclose another dispensing line have a virtual projection intersecting with the axis of the rotor and conveying sample racks in an opposite direction to the main transfer line 20.  In other words, both of the first and second claimed dispensing lines having the claimed limitations are not disclosed in either Shibuya or Mimura and there must be some motivation for one having ordinary skill in the art to consider the main transfer line 20 and apply it to both of the alleged analysis-side connection lines 22, 22b of Shibuya.  Applicant(s) conclude that the motivation is absent for at least the above-mentioned reasons and is not articulated in the Office Action as required.  
The Examiner respectfully disagrees with Applicant(s).  First, “combining the main transfer line 20 of Mimura with the configuration of Fig. 8 of Suzuki” is a mischaracterization of the prior art rejection in the Non-Final Office Action mailed on 02/02/2021.  The first modification of Shibuya is with respect to the positioning of the first and second dispensing lines, and the conveying line of Shibuya, with the positioning of the dispensing line and the conveying line of Mimura.  The second modification, which incorporates Suzuki, is a modification of the conveying line to be configured to conveying back and forth.  Therefore, the Examiner does not “combine the main transfer line 20 with the configuration of fig. 8 of Suzuki”, as Applicant(s) allege.  The Examiner agrees with Applicant(s) arguments that Mimura does not disclose another dispensing line having a virtual projection intersecting with the axis of the rotor.  However, the second dispensing line is taught by Shibuya, and is modified with the dispensing line having a virtual projection intersecting with the axis of the rotor, and the modification of the first and second dispensing line of Shibuya, with the positioning of the dispensing line of Mimura, would result in the first and second dispensing line of Shibuya having a virtual projection intersecting with the axis of the rotor.  With respect to Mimura not teaching conveying sample racks in an opposite direction on the dispensing line, Shibuya previously teaches this limitation and therefore, it is a moot argument.  Furthermore one of ordinary skill in the art would understand that the modification of Shibuya with Mimura would render the return line 25 of Mimura as an unnecessary and redundant feature in view of Shibuya.  Regarding the first and second claimed dispensing lines having the claimed limitations not being disclosed in either Shibuya or Mimura, the Examines notes that the modification of the first and second dispensing lines of Shibuya with the dispensing line having a projection that intersects with the axis of rotation of the rack rotor, as taught by Mimura, results in the first and second dispensing lines having the claimed limitations, and it would have been obvious to one of ordinary skill in the art to make such modification because Mimura teaches the dispensing line having a projection that intersects with the axis of rotation of the rack rotor can be configured to accommodate a plurality of analysis units to be arranged along the dispensing line in which a sample rack can selectively stop at each of the analytical units (Mimura; fig. 1, #3A-3G, col. 5 lines 3-8).

Applicant(s) argue further on pages 14-15 with respect to the modification of Shibuya in view of Mimura and further in view of Suzuki that Suzuki discloses a first conveyer line 6 (compared to the conveying line of claim 1) and a second conveyer line 9 (compared to a dispensing line of claim 1), and assuming that the second conveyer line 9 is comparable to either the first dispensing line or the second dispensing line of claim 1, the first conveyer line 6 of Suzuki is not perpendicular to the second conveyer line 9.  Applicant(s) therefore conclude that Suzuki does not disclose a comparable conveying line as set forth in claim 1 and therefore does not teach or suggest the conveying line including the conveyor belt … and configured to convey a respective sample rack back and forth that is perpendicular to the first dispensing line and the second dispensing line, as set forth in claim 1.  In other words, Applicant(s) argue, the configuration is different and not comparable to the presently claimed invention.  
The Examiner respectfully disagrees.  The Examiner relies on Suzuki in the Non-Final Office Action as teaching the conveying line in the third direction conveys a respective sample back and forth, not the conveying line being perpendicular to the dispensing line since this limitation has previously been addressed by the modification of Shibuya with Mimura. Therefore, the fact that Suzuki teaches the analogous art of a dispensing line and a conveying line, whether or not they are perpendicular is moot because the modification is merely directed towards modifying the conveying line to convey back and forth, and therefore does not render them as “not compatible”, as Applicant(s) allege.

Lastly, Applicant(s) argue that the second convey line 9 of Suzuki is not comparable to either the first dispensing line or the second dispensing line of claim 1 since there is not a dispensing mechanism disposed on the second conveyor line 9.  Applicant(s) continue, in Suzuki “the third conveyor line 10 is a line for conveying the sample rack to a sample position for the analysis unit and the right end of the third conveyor line 10 services as a sampling position for the analysis unit, reference 19 is a sample nozzle, and the third conveyor line 10 does not have a virtual projection intersecting with the axis of the rotor 7.  Applicant(s) conclude that therefore, Suzuki does not cure the above-mentioned deficiencies in either Shibuya or Mimura. 
The Examiner respectfully disagrees.  The Examiner relies on Suzuki in the Non-Final Office Action as teaching the conveying line in the third direction conveys a respective sample back and forth, not a dispensing mechanism disposed on the second conveyor line since this limitation have previously been addressed by Shibuya. Therefore, the fact that Suzuki teaches the analogous art of a dispensing line and a conveying line, whether or not there is a dispensing mechanism is disposed on the second conveyor line is moot because the modification is merely directed towards modifying the conveying line to convey back and forth, and therefore does not render them as “not compatible”, as Applicant(s) allege.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Kathryn Wright/Primary Examiner, Art Unit 1798